CONCURRING AND DISSENTING OPINION BY
STEVENS, P.J.
While I agree with the Majority’s determination that the evidence was legally sufficient to sustain Appellant’s DUI conviction, I disagree with its statement that “Officer Naviglia’s refusal to allow an alternate test in accordance with Barker’s request violates the mandate of 75 Pa.C.S. § 1547(i), and deprived him of admissible evidence that, had it been available would have been relevant to the charges at issue.” Because I respectfully conclude the Majority is usurping the role of the Legislature by its sweeping policy pronouncement and creating a tremendous burden on law enforcement, I dissent.
The Majority engages in a statutory interpretation of 75 Pa.C.S. § 1547 wherein it acknowledges that the § 1547(a) establishes “an irrefutable presumption that the motorist has consented to testing,” but finds § 1547(i) provides that a motorist may request an “alternate” means of testing at the time of arrest that shall be honored when it is reasonably practicable to do so. The Majority further reasons that the results of both tests are to be released to the motorist or his attorney and are admissible in court as evidence of whether or not the defendant was under the influence of alcohol or a controlled substance. The Majority’s reading of the statute leads it to the sweeping conclusion that the statute “creates an imperative under section 1547(i) that if the motorist requests one of the alternate means of chemical testing, the officer is required to honor the request when reasonably practicable.” (emphasis added).
Such an interpretation of the chemical testing statute at issue creates a statutory right for a motorist to choose his or her testing methodology where one simply does not exist, for nowhere does the plain language of the statute vest the motorist with such a right. To the contrary, a reading of 75 Pa.C.S. § 1547(a) indicates that a motorist has consented to one or more chemical tests of breath, blood or urine for the purpose of determining the presence in his system of alcohol or a controlled substance, and if he refuses to submit thereto, the test will not be performed but his operating privileges will be suspended. 75 Pa.C.S. § 1547(i) indicates a motorist “may request a chemical test of his breath blood or urine,” and provides that the request will be honored where it is “reasonably practicable to do so.”
Nowhere does subsection (i) proclaim that a motorist’s request will always be granted or that the type of test he or she requests will be given in lieu of the test an officer would have chosen to have administered under subsection (a). Indeed, had it been the intention of the Legislature to vest the motorist, rather than the police officer, with the power to choose the type of chemical test to be administered, the Legislature would have included language to that effect in subsection (a) and it is within the province of that body to amend the statute accordingly. Our Court should not make such a sweeping policy pronouncement and interfere in the legislative process.
The Majority’s analysis of the statute also places an undue burden upon police officers to attempt to meet the varying requests of each motorist whom the officer suspects has been driving under the influence of alcohol or a controlled substance. It’s conclusion that subsection (i) compels *862an officer to placate a motorist’s request for an alternate means of chemical testing would circumvent the plain language of law and open the floodgates for defendants to attempt to manipulate its meaning under the guise of the constitution.
Decisions rendered by the Commonwealth Court are not binding on this Court. Beaston v. Ebersole, 986 A.2d 876, 881 (Pa.Super.2009) (citation omitted) (stating that while decisions of the Commonwealth Court are not binding upon this Court, we may elect to follow the Commonwealth Court decisions if we find the rationale persuasive). I note that the Commonwealth Court has stressed:
It is well settled that the police officer, not the licensee, has the option to choose the type of chemical test to be performed. We have consistently held that Section 1547(i) does not afford a licensee a choice among the three tests listed; rather it is the police officer who has the option to choose the type of chemical test to be administered and Section 1547(i) is specifically limited to situations where no test has been requested by the arresting officer.
Lemon v. Com., Dept. of Transp., Bureau of Driver Licensing, 763 A.2d 534, 539 (Pa.Cmwlth.2000) (citation omitted).
For the reasons stated above, I find this language persuasive, and I disagree with the Majority’s contention that “where the motorist requests alternate practicable testing and offers a facially valid reason for his request, we discern no basis in the statutory language for the officer to refuse the request.” As such, I respectfully dissent.